     Case 2:02-cr-00057-GMN-BNW Document 15 Filed 02/08/21 Page 1 of 3



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3   LISA C. CARTIER GIROUX
     Assistant United States Attorney
 4   501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
 5   (702) 388-6059
     FAX: (702) 388-6336
 6   Lisa.Cartier-Giroux@usdoj.gov
 7   Representing the United States of America

 8                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
 9

10    UNITED STATES OF AMERICA,
                                                        Case No. 2:02-cr-00057-GMN-BNW
11                             Plaintiff,
                                                        MOTION AND ORDER TO DISMISS
12                 vs.                                  INDICTMENT WITHOUT PREJUDICE
13    RUFINO PEREZ-BAUTISTA,
14                            Defendant.
15

16          The United States of America by NICHOLAS A. TRUTANICH, United States

17   Attorney for the District of Nevada, and LISA C. CARTIER-GIROUX, Assistant United

18   States Attorney, requests pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure,

19   that the Court enter an order allowing the government to dismiss without prejudice the charges

20   ///

21   ///

22

23

24


                                                    1
     Case 2:02-cr-00057-GMN-BNW Document 15 Filed 02/08/21 Page 2 of 3



 1   brought against defendant RUFINO PEREZ-BAUTISTA contained in the Indictment in case

 2   number 2:02-cr-00057-GMN-BNW.

 3   DATED this 23rd day of December, 2020.

 4

 5                                                Respectfully submitted,
 6
                                                  NICHOLAS A. TRUTANICH
                                                  United States Attorney
 7

 8
                                                  /s/ Lisa C. Cartier Giroux
 9                                                LISA C. CARTIER GIROUX
                                                  Assistant United States Attorney
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


                                              2
     Case 2:02-cr-00057-GMN-BNW Document 15 Filed 02/08/21 Page 3 of 3



 1
                                UNITED STATES DISTRICT COURT
 2                                   DISTRICT OF NEVADA

 3    UNITED STATES OF AMERICA,
                                                         Case No. 2:02-cr-00057-GMN-BNW
 4                           Plaintiff,
                                                         ORDER OF DISMISSAL OF THE
 5                vs.                                    INDICTMENT WITHOUT PREJUDICE

 6    RUFINO PEREZ-BAUTISTA,

 7                           Defendant.

 8          Pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure, and upon leave of

 9   Court, the United States Attorney for the District of Nevada hereby dismisses without prejudice

10   the charges brought against defendant RUFINO PEREZ-BAUTISTA contained in the

11   Indictment in case number 2:02-cr-00057-GMN-BNW.

12                                                       Respectfully submitted,

13                                                       NICHOLAS A. TRUTANICH
                                                         United States Attorney
14
                                                         /s/Lisa C. Cartier Giroux
15                                                       LISA C. CARTIER GIROUX
                                                         Assistant United States Attorney
16

17   Leave of Court is granted for the filing of the foregoing dismissal of the charges brought against

18   defendant RUFINO PEREZ-BAUTISTA contained in the Indictment in case number Case

19   No. 2:02-cr-00057-GMN-BNW.

20                                                     IT IS SO ORDERED.

21                                                     Dated this ____
                                                                    8 day of February, 2021
22

23                                                     ___________________________
                                                       Gloria M. Navarro, District Judge
24
                                                       UNITED STATES DISTRICT COURT

                                                     3
